De Courcy, J.
After a verdict for the plaintiff, we must assume that the jury believed the testimony most favorable to her contentions. They were warranted in finding that at about half past six o’clock in the morning she started to cross Fifth Street in South Boston, from her home to the church; that after stepping from the northerly sidewalk she stopped, looked to her right and left,'and no vehicle was in sight; that she proceeded slowly across the street, in a slightly diagonal course, for a distance of fifteen feet or less; that meanwhile the defendant’s delivery wagon, going very fast, turned into Fifth Street from B Street (which was less than two hundred feet distant); and although the driver saw the plaintiff with her back partly toward him, he made no effort to check the speed of the horse or to warn the plaintiff of his approach, —■ and she was struck by the horse and run over. Plainly she was entitled to go to the jury on the issues of the defendant’s negligence and her own due care) even regardless of St. 1914, c. 553. Hennessey v. Taylor, 189 Mass. 583. Crimmins v. Armstrong Transfer Express Co. 217 Mass. 155. Walker v. Gage, 223 Mass. 179. She had a right to cross the street between cross walks, using due care. Slee v. Lawrence, 162 Mass. 405. The fourth request was rightly refused; and the subject matter of the fifth was covered fully and fairly in the charge. Altavilla v. Old Colony Street Railway, 222 Mass. 322.

Exceptions overruled.